19-01029-mew        Doc 49    Filed 02/14/20 Entered 02/14/20 15:10:40             Main Document
                                           Pg 1 of 2
                                              250 WEST 55TH STREET       MORRISON & FOERSTER LLP

                                              NEW YORK, NY 10019-9601    BEIJING, BERLIN, BOSTON,
                                                                         BRUSSELS, DENVER, HONG KONG,
                                                                         LONDON, LOS ANGELES, NEW YORK,
                                              TELEPHONE: 212.468.8000    NORTHERN VIRGINIA, PALO ALTO,
                                              FACSIMILE: 212.468.7900    SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                         SINGAPORE, TOKYO, WASHINGTON, D.C.
                                              WWW.MOFO.COM




February 14, 2020                                                        Writer’s Direct Contact
                                                                         +1 (212) 468.8238
                                                                         JHaims@mofo.com

Via ECF and Email

The Honorable Michael E. Wiles
U.S. Bankruptcy Court – S.D.N.Y.
One Bowling Green
New York, NY 10004-1408

Re:    Blue Dog at 399 Inc. v. Seyfarth Shaw, LLP et al. (Adv. Proc. No. 19-01029 (MEW))


Dear Judge Wiles:

Defendants and Third-Party Plaintiffs Seyfarth Shaw, LLP and Ralph Berman (collectively,
“Seyfarth” or “Defendants”) in the above-captioned adversary proceeding (the “Case”) submit
this letter in response to the February 10, 2020 letter by Plaintiff Blue Dog at 399 Inc. (“Blue
Dog” or “Plaintiff”) requesting a pre-motion conference on a proposed motion for partial
summary judgment on Plaintiff’s claim for negligence and Defendants’ affirmative defense of
contributory negligence (the “Letter”) (Dkt. No. 48). As a threshold matter, Blue Dog’s request
should be rejected because the Local Rules do not provide for motions for “partial summary
judgment.” Blue Dog’s request is misplaced for several additional reasons.
First, the request is fundamentally premature. Blue Dog’s assertion that an “early disposition”
on the issue of whether Seyfarth met the applicable standard of care will not “streamline further
proceedings.” On the contrary, entertaining such a motion for partial summary judgment at this
stage will only cause the Court and the parties to expend significant resources briefing and
arguing an issue that will not serve to resolve the central and critical issues in this Case, those
concerning causation and damages. In other words, to the extent that Blue Dog suffered any
damages as a result of the adversary proceeding against Boston Properties (and we submit there
is no evidence it did), any such damages were caused by Blue Dog’s repudiation of the favorable
settlement negotiated in February 2017.
Blue Dog’s Letter and reliance on the “record evidence” also ignores the fact that it continues to
flout its discovery obligations and has impeded Seyfarth’s ability to develop evidence in support
of Seyfarth’s defenses. Despite repeated empty promises to Seyfarth and the Court, including
during discovery conferences on December 11, 2019 and January 28, 2020 and in an Order dated
February 4, 2020, Blue Dog has failed to produce a single additional document since November
26, 2019, and important third parties it controls, such as Elizabeth Slavutsky, Omid Zareh and

ny-1867929
19-01029-mew        Doc 49    Filed 02/14/20 Entered 02/14/20 15:10:40             Main Document
                                           Pg 2 of 2



Hon. Michael Wiles
February 14, 2020
Page Two

Robert Powell, have not produced any documents, and neither Blue Dog nor any of these third
parties have been deposed. Blue Dog should not be allowed to avail itself of Seyfarth’s timely
and comprehensive discovery, while continuously denying Seyfarth discovery it needs and is
entitled to receive to defend itself.
Blue Dog’s claim—that Seyfarth’s contributory negligence defense must be dismissed because
neither Blue Dog nor Elizabeth Slavutsky purportedly “did anything to frustrate or obstruct
Defendants from meeting the expert deadlines”—is also legally and factually wrong. This Court
already rejected the same argument by then-Third-Party Defendant Robert Powell on his motion
to dismiss. See Hr’g Tr. at 6:25-7:8 (Nov. 5, 2019) (“The Court: Why is it necessary that they
contribute to the failure to produce expert reports? Your own authorities say that contribution
applies not only to joint tortfeasors, but also to concurrent, successive, independent, alternative,
and even intentional tortfeasors as long as it contributes to the same injury . . . it could be a
completely different charge.”). See also Raquet v. Braun, 659 N.Y.S.2d 237, 240 (1997)
(“[C]ontribution is available whether or not the culpable parties are allegedly liable for the injury
under the same or different theories, and the remedy may be invoked against concurrent,
successive, independent, alternative and even intentional tortfeasors.”); see also In re JMK
Constr. Grp., Ltd., 441 B.R. 222, 232 (Bankr. S.D.N.Y. 2010) (same). In any event, Blue Dog’s
motion is untimely, because the close of fact discovery is more than a month away, and Seyfarth
has received only scant documents from Blue Dog and no documents from third parties who are
key to its contribution defenses, including Powell and Slavutsky, and no depositions of any Blue
Dog witnesses have taken place.
Finally, the premature and unfounded nature of Blue Dog’s request is underscored by the fact
that it recently informed Seyfarth that it plans to seek leave to file an amended complaint (to re-
assert claims already dismissed by the Court), resulting in an absurd situation whereby Blue Dog
seeks to move for partial summary judgment on a complaint that it simultaneously is seeking to
amend. Seyfarth will vigorously challenge any such attempted amendment.
For the foregoing reasons, Seyfarth urges the court to reject Plaintiff’s attempt to move for
partial summary judgment and deny its request for a pre-motion conference.


Sincerely,
/s/ Joel C. Haims

Joel C. Haims

cc: Scott M. Hare (and All Counsel in the Case via ECF)



ny-1867929
